Case: 19-12478    Date Filed: 09/28/2020   Page: 1 of 12



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12478
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 2:17-cv-00369-C


CHARLES A. JAY,

                                                             Plaintiff-Appellant,


                                   versus


AUBURN UNIVERSITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (September 28, 2020)

Before MARTIN, LAGOA, and HULL, Circuit Judges.

PER CURIAM:
                Case: 19-12478        Date Filed: 09/28/2020        Page: 2 of 12



       Charles A. Jay appeals the magistrate judge’s 1 grant of summary judgment

in favor of Auburn University 2 on his disability discrimination claim under the

Rehabilitation Act, 29 U.S.C. § 794.3 On appeal, Jay argues that the magistrate

judge erred in granting summary judgment, to begin, because Jay made a prima

facie case of disability discrimination, based on his neck and shoulder injuries and

post-traumatic stress disorder diagnosis (“PTSD”). Jay also argues that Auburn’s

asserted reasons for not hiring him—his application’s lack of relevant experience

and contact information for references—were pretextual. After careful review, we

affirm.

                                                 I.
       Jay, proceeding pro se, filed suit against Auburn alleging that the school

discriminated against him based on his disability in 2016 by (1) failing to hire him,

(2) failing to accommodate him once he made it aware of his disability, and

(3) hiring a non-disabled applicant, in violation of the Rehabilitation Act.



       1
         The parties consented to have a magistrate judge conduct all proceedings and enter a
final judgment in this case.
       2
         Jay was initially joined by his wife, Laurie R. Jay, as a co-plaintiff, and named
additional defendants against whom he was proceeding. However, these other parties were
dismissed from the case and administratively removed from the docket.
       3
          Jay also notes he is appealing the district court’s orders denying his motion for a new
trial and motion to alter judgment. However, because Jay filed his notice of appeal shortly after
Auburn filed its responses to these motions, it does not appear that the district court ever ruled on
them. Moreover, Jay has not made arguments related to these motions, so we will not address
them. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (holding that
appellant abandoned claim by making passing reference to it).

                                                 2
               Case: 19-12478       Date Filed: 09/28/2020      Page: 3 of 12



       Jay’s disability status results from a variety of impairments. In April 2001,

he broke his neck when he fell off a ladder while cutting down a large tree limb on

his property. He had surgery to repair the damage, but has not been treated for

neck-related issues since 2016. In 2010, Jay fell at home and damaged his left

shoulder. Following a surgery in 2011, Jay is able to use his left arm and shoulder

without substantial limitations. He has not sought medical treatment or

rehabilitation therapy for his shoulder since 2014.

       Jay was also diagnosed with post-traumatic stress disorder (“PTSD”) by a

clinical psychologist. He does not take any medication for PTSD and has not

sought any treatment since 2006. Jay describes his symptoms of PTSD as

“uncontrollable anger” and the feelings he experiences when he believes he has

been disrespected, but has not identified any major life activity that his PTSD

substantially limits.

       In December 2016, Jay applied for the Tech I/II position at Auburn’s Rural

Studio.4 The minimum qualifications required “[b]asic knowledge of construction,

electrical, and plumbing codes and [the] ability to perform construction, plumbing,

[and] electrical jobs,” as well as the “ability to operate heavy equipment.” The




       4
         The Rural Studio is an off-campus design-build program of the School of Architecture,
Design and Construction of Auburn University. The program provides third- and fifth-year
architecture students with a hands-on educational experience.

                                               3
               Case: 19-12478       Date Filed: 09/28/2020      Page: 4 of 12



desired qualifications “include the ability to resolve routine problems

independently and provide instruction to students on construction techniques[.]”

       On his application, Jay listed three prior jobs for his work experience:

(1) self-employed catfish farmer, (2) tractor mechanic at SunSouth, and

(3) electrician, plumber, and “Sambo Assistant” for Auburn.5 He did not list any

specific duties for any of these jobs and did not detail the basis for his

qualifications or his experience. Jay also did not list any individual references for

Auburn to contact and instead broadly stated his references as “Rural Studio

affiliates 94–99.” The only person named on his application was Sambo Mockbee,

who had been deceased for 15 years.

       As part of the application process, Jay voluntarily self-identified as

“disabled.” This information is kept separate from the application. Only Auburn’s

Office of Human Resources (the “HR office”) and Affirmative Action/Equal

Opportunity Office have access to an applicant’s voluntary demographic

information. Faculty and staff conducting an employment search, including at the

Rural Studio, do not have access to any self-identifying demographic information

for applicants seeking positions within their department.


       5
          Professor Samuel “Sambo” Mockbee co-founded the Rural Studio in 1993. Jay worked
with Mockbee as an independent contractor for the Rural Studio from about 1993 to 1999, but
was never an employee of Auburn or its affiliates. Jay continued to be friends with Mockbee
after Jay stopped working on Rural Studio projects. Mockbee served as the Director of the Rural
Studio until his death in December 2001.

                                               4
              Case: 19-12478     Date Filed: 09/28/2020   Page: 5 of 12



      Auburn’s HR office determined Jay met the minimum qualifications for the

Tech I/II position and forwarded his application to the search committee at the

Rural Studio. Once Jay received notification that his application had entered the

next stage, he called the HR office and spoke with Chris Thompson, Manager of

Employment Administration. During that phone call, Jay told Thompson that he

received disability benefits, but did not indicate what his disability was and did not

ask for any accommodation or assistance with the application process.

      Professor Xavier Vendrell and Johnny Parker, the Rural Studio’s

Construction Supervisor, reviewed the six Tech I/II applications they received

from the HR office. Vendrell and Parker selected three applicants to be

interviewed. Jay was not one of them because his application did not show that he

had relevant experience. Vendrell and Parker were also not able to contact any

references for Jay.

      After he submitted his application, Jay claims he called Auburn’s HR office

requesting accommodations, but HR did not respond. Jay learned that Auburn

later hired Mason Hinton, a non-disabled individual with what Jay characterized as

fewer qualifications, instead of him. He proceeded to file a claim with the Equal

Employment Opportunity Commission (“EEOC”) and this suit followed.

      After engaging in discovery and following summary judgment briefing, the

magistrate judge granted Auburn’s motion for summary judgment. The magistrate


                                          5
              Case: 19-12478      Date Filed: 09/28/2020    Page: 6 of 12



judge found that Jay could not establish a prima facie case of disability because his

claimed injuries did not substantially limit any major life activity. The magistrate

judge also found that, even if Jay was disabled, Auburn did not hire Jay because he

(1) “did not demonstrate relevant experience to the degree demonstrated by the

other applicants,” and (2) failed to list identifiable references with contact

information on his application. The magistrate judge thus concluded that Auburn’s

reasons for not hiring Jay were legitimate, nondiscriminatory reasons that Jay

could not rebut. Finally, the magistrate judge found that Jay’s claim failed because

he never requested any accommodation from Auburn. Jay appeals each of these

rulings. He also appeals the magistrate judge’s failure to grant his motion to

suppress the entry of his deposition into the summary judgment record.

                                          II.

      We begin with Jay’s evidentiary challenge. In support of its motion for

summary judgment, Auburn attached, among other things, excerpts from Jay’s

deposition. Jay then moved to suppress his deposition, arguing that it was

unsigned and inadmissible. The magistrate judge noted he did consider Jay’s

motion to suppress simultaneously with Auburn’s motion for summary judgment,

although the judge did not expressly rule on Jay’s motion in its order granting

Auburn summary judgment.




                                           6
              Case: 19-12478     Date Filed: 09/28/2020   Page: 7 of 12



      A district court is “entitled to broad discretion in managing pretrial

discovery matters.” Klay v. All Defendants, 425 F.3d 977, 982 (11th Cir. 2005)

(quotation marks omitted). Thus, we review a district court’s discovery rulings,

including the denial of a motion to suppress a deposition at summary judgment,

“for abuse of discretion.” Hinson v. Clinch Cnty., Ga. Bd. of Educ., 231 F.3d 821,

826 (11th Cir. 2000).

      On appeal, Jay challenges the district court’s reliance on his deposition

testimony on two grounds: (1) the deposition was improperly taken, and (2) the

deposition was improperly entered because Jay did not read and correct it before its

submission to the court. However, Jay has waived his objection to the former

because he failed to object to any defects “during the deposition.” Fed. R. Civ. P.

32(d)(3)(B)(ii); see Cabello v. Fernandez-Larios, 402 F.3d 1148, 1160 (11th Cir.

2005) (holding that the objection was waived “[b]ecause the defect . . . could have

been cured at the taking of the deposition”).

      As to the latter, Jay claims he didn’t have “proper time” to read, correct, and

sign his deposition before it was entered into the record. He says he was harmed

by this error because Auburn misquoted him and the magistrate judge based the

entire summary judgment order on that incorrect quote. It is notably clear from the

record that Jay is not actually challenging any error in the content of the deposition

transcript. He is instead challenging the magistrate judge’s determination of the


                                          7
                 Case: 19-12478         Date Filed: 09/28/2020         Page: 8 of 12



facts based on his transcript. He says the magistrate judge relied on one statement:

“I can do everything, yes, ma’am, I’m normal.” According to Jay, the magistrate

judge erred by relying only on that statement and failing to consider another,

contradictory statement:

                I can’t do anything I need to do, Ma’am. I can’t—no, I
                can’t do anything I need to do, ma’am. I can’t just—I can’t
                put my cloth[e]s on right, I can’t sleep right, can’t turn my
                head right. Oh, there’s a lot of things I can’t do. I’m just
                not normal.

This is not a proper basis on which to object to how the court officer transcribed

the testimony under Rule 32(d)(4). 6

        Therefore, the district court did not err by considering Jay’s deposition at

summary judgment.

                                                  III.

        Next, we turn to the merits of Jay’s disability claim. We review de novo a

district court’s grant of summary judgment “viewing all the evidence, and drawing

all reasonable factual inferences, in favor of the nonmoving party.” Stephens v.



        6
          Auburn submitted only portions of Jay’s deposition, and did not include the page Jay
cites in his brief. To the extent Jay is suggesting the magistrate judge erred by not requiring
Auburn to submit a complete copy of his deposition, Jay never submitted the remaining
deposition portions he desired, and never moved the court to compel Auburn to submit the
complete documents, as the Federal Rules of Civil Procedure permit. See Fed. R. Civ. P.
32(a)(6); see also Fed. R. Evid. 106 (“If a party introduces . . . part of a writing . . . , an adverse
party may require the introduction, at that time, of any other part . . . that in fairness ought to be
considered at the same time.”). As a result, he cannot fault the magistrate judge for failing to
consider evidence not in the record.

                                                   8
              Case: 19-12478     Date Filed: 09/28/2020    Page: 9 of 12



Mid-Continent Cas. Co., 749 F.3d 1318, 1321 (11th Cir. 2014). Summary

judgment is appropriate when the movant demonstrates that no genuine issue of

material fact exists and judgment should be granted as a matter of law. Id. Once

the movant submits a properly supported motion for summary judgment, the

burden shifts to the nonmoving party to show that specific facts exist that create a

genuine issue for trial. Id.

      Where a discrimination claim under the Rehabilitation Act rests on

circumstantial evidence, we apply the three-part burden-shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817

(1973). Center v. Sec’y, Dep’t of Homeland Sec., 895 F.3d 1295, 1303 (11th Cir.

2018). Under this framework, once a plaintiff establishes a prima facie

discrimination case, the burden shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for the action. Id. To meet its burden, the employer

must explain the nondiscriminatory reasons for the action, but it need not establish

those reasons by a preponderance of the evidence. Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 256–57, 101 S. Ct. 1089, 1095–96 (1981). If the employer

comes forward with a legitimate reason, the burden returns to the plaintiff to show

that the employer’s given reason is pretextual. Center, 895 F.3d at 1303. Provided

the reason given “might motivate a reasonable employer,” the plaintiff must meet




                                           9
               Case: 19-12478        Date Filed: 09/28/2020       Page: 10 of 12



the employer’s reason “head on and rebut it” in order to prove pretext. Chapman

v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

       On appeal, Jay claims he made out a prima facie case of disability

discrimination and that the magistrate judge erred in concluding that Jay failed to

show Auburn’s reasons for hiring him were pretextual. We need not reach the first

issue because even if Jay had made out a prima facie case, he has failed to rebut

Auburn’s legitimate, nondiscriminatory reasons for not hiring him. 7 We will

therefore address the second and third steps of the McDonnell Douglas framework.

       Auburn offered legitimate, nondiscriminatory reasons, supported by

evidence, for its choice not to hire Jay. Jay listed his previous work experience as:

(1) catfish farmer, (2) tractor mechanic, and (3) “Electrician Plumber and Sambo

Assistant,” but provided either zero or minimal descriptions of his job or duties.

Jay made passing references to Mockbee and “Rural Studio affiliates,” but he did

not provide Auburn with the information of any living person who could provide a

reference for Jay’s work. In comparison, Hinton’s application listed several duties

for each work experience, and contained names of immediate supervisors and

names and contact information for several references. Based on their applications,


       7
          Because the question of accommodations goes to an element of the prima facie case, we
also will not address Jay’s accommodation arguments. See Boyle v. City of Pell City, 866 F.3d
1280, 1288 (11th Cir. 2017) (explaining that the question of whether a plaintiff is qualified for a
position depends on whether he is “able to perform the essential functions of the job with or
without a reasonable accommodation”).

                                                10
              Case: 19-12478    Date Filed: 09/28/2020   Page: 11 of 12



Auburn did not select Jay because he had “[l]ess relevant experience than other

applicants” and they were “unable to contact references.” They did select Hinton

because he “possessed a range of useful, pertinent, technical skills and practical

experience related to the job”; and “was willing to study/continue to study relevant

course work.” There is sufficient evidence in the record to support the magistrate

judge’s finding that Auburn had legitimate, nondiscriminatory reasons for not

hiring Jay.

      The burden thus shifts back to Jay to rebut Auburn’s stated reasons, but he

has not done so. He did not demonstrate that the above reasons were false before

the district court. Indeed, Jay’s own application contained the deficiencies set

forth above, and he submitted as evidence Auburn’s document describing why it

made the hiring decisions.

      Neither did Jay show that Auburn’s reasons were pretextual. Jay seems to

argue that Auburn’s reasons were pretextual because Parker, who was part of the

hiring committee, was both unqualified to review Jay’s application and motivated

to hire Hinton because Parker knew Hinton’s family socially. Jay also says he was

more qualified for the position, and that the hiring committee was aware of his

disability. As evidence of the committee’s awareness, he points to the

“Reasonable Accommodation Notice” he provided with his application, references




                                         11
               Case: 19-12478       Date Filed: 09/28/2020      Page: 12 of 12



his shoulder injury, and mentions his prior interactions with members of the hiring

committee.

       These allegations are insufficient. Because Auburn’s reasons—namely, that

he lacked relevant experience and did not identify references with contact

information—“might motivate a reasonable employer,” Jay was required to “meet

[each] reason head on and rebut it” in order to prove pretext. Chapman, 229 F.3d

at 1030. However, instead of addressing Auburn’s reasons, Jay offered only

conclusory assertions about the hiring committee’s motivations, its implied

knowledge of his disability, and his own assessment of the value of his work

history. 8 This is not enough to rebut the proffered reasons head on or create the

inference of pretext. See id.

       The magistrate judge did not err in granting Auburn summary judgment

because Jay failed to rebut Auburn’s legitimate, nondiscriminatory reasons for not

hiring him.

       AFFIRMED.




       8
         We will not address any new arguments in Jay’s reply brief because they are not
properly before this Court. Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) (per curiam).
                                              12